Citation Nr: 0116049	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  94-39 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had periods of active service from May 1970 to 
February 1973 and from October 1990 to August 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in 
November 1993 that denied the claimed benefits.  A notice of 
disagreement was received in February 1994.  A statement of 
the case was issued in May 1994, and a substantive appeal was 
received in August 1994.  The case was Remanded in April 1997 
for development of additional evidence.  

The Board notes that the veteran had previously also appealed 
the RO's Committee on Waivers and Compromises' denial of a 
waiver of recovery of an overpayment of VA benefits in the 
amount of $13,659.87.  The record indicates that that issue 
has been resolved, however, and that it no longer remains on 
appeal.  See Informal Brief of Appellant, dated in May 2001.  

In addition, the Board notes that a rating decision in May 
1998 determined that no new and material evidence had been 
received to reopen the veteran's claim for service connection 
for a skin condition.  That rating decision also granted 
service connection for hypertension, assigning a 10 percent 
rating.  In June 1998, communication was received from the 
veteran, wherein he stated that "I disagree with the entire 
May 7, 1998, rating decision."  Another communication was 
received in October 1998 in which he specifically disagreed 
with the initial 10 percent rating that was assigned for 
hypertension.  In addition, a rating decision in August 2000 
denied an increased rating for the veteran's service-
connected pes planus.  A notice of disagreement as to the pes 
planus issue was received in September 2000.  The record does 
not reflect that the veteran has been provided with a 
statement of the case concerning any of those issues, as he 
must be.  38 C.F.R. § 19.26 (2000).  Therefore, a Remand is 
required so that the RO can prepare a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.  

2.  The medical evidence shows that the veteran does not have 
PTSD.  

3.  The medical evidence shows that the veteran's current 
psychiatric symptoms did not begin during service and that 
they were not caused by any incident of service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
VA examination reports and VA outpatient records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a psychiatric disorder, to include PTSD.  The discussions in 
the rating decisions, statement of the case, supplemental 
statements of the case, and other communications have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.


Legal Criteria  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2000).  Satisfactory lay or other evidence that 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA's schedule for 
rating disabilities, 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined that the veteran engaged in combat with the enemy, 
and the claimed stressor is related to combat, such evidence 
must be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence regarding this point will be necessary; in such a 
case, the veteran's lay testimony to this effect must also be 
accepted as conclusive evidence as to the occurrence of the 
claimed stressor, provided that the testimony is found to be 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); VA Adjudication and 
Procedure Manual M21-1, Part VI,  7.46(e), (f).  However, 
if it is determined that a veteran did not engage in combat 
with the enemy, or that the claimed stressor is not related 
to combat, the veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Courts have also held that "credible supporting evidence" 
of the claimed stressor, as required by § 3.304(f), means 
that "the appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence (medical 
opinion that the veteran's current PTSD is due to certain in-
service events).  Moreau v. Brown, 9 Vet. App. 389 (1996), 
aff'd Moreau v. Brown, 124 F.3d 228 (Fed. Cir. 1997) (table). 


Analysis 

The service medical records are completely negative for any 
symptoms, clinical findings, or diagnosis of any psychiatric 
disorder.  The record does not show, nor does the veteran 
contend, that he engaged in combat with the enemy.  

The record of a VA outpatient clinic visit in December 1991, 
at the time of his entrance into a "trauma recovery 
program," notes the veteran's report of daily intrusive 
thoughts and twice-weekly dreams of a plane-load of bodies he 
allegedly witnessed in Spain during Operation Desert Storm.  
That event, along with his absence from his family in general 
due to being called up for Operation Desert Storm, is the 
only stressor he has claimed as a cause for his current 
psychological difficulties.  He also reportedly had crying 
spells, memory and concentration impairment, loss of interest 
in activities, sleep disturbance, jitteriness, irritability, 
and "avoidance of stressors."  The examiner at that time 
assigned a provisional diagnosis of PTSD.  

The veteran was then seen periodically in the outpatient 
clinic.  However, by February 1992, the same psychologist who 
had evaluated the veteran initially commented that it was no 
longer clear that he would meet the criteria for a diagnosis 
of PTSD.  Subsequent notes by that psychologist through July 
1992 reflect treatment for "traumatic memories," but 
contain a "working diagnosis" of "adjustment disorder plus 
some intermittent features of PTSD [secondary] to [Operation 
Desert Storm]."  

In June 1992, a VA psychiatric compensation examination was 
conducted.  The veteran reported that when he first began 
treatment in December 1991 he was 

unable to sleep; no appetite; irritable; couldn't 
remember certain things; trouble with my emotions; 
crying spells.  After working with [the 
psychologist], I found out, I guess, it was an 
accumulation of things from when I was first in the 
Army and in Desert Storm.  It was so stressful in 
Desert Storm - we were working 12-15 hours a day.  

He further stated that his wages were garnished because he 
had not been paying on his student loans.  The veteran 
indicated that, although "It was really bad" when he first 
began treatment, he had improved, but that he was still 
depressed because of the garnishment of his wages.  On mental 
status examination, the only abnormal clinical findings 
reported by the examiner were mild irritability and 
depression; his affect was consistent with his mood and 
insight was limited.  The examiner commented that, although 
the examination request form indicated that the veteran 
claimed PTSD, he did not satisfy the criteria for a diagnosis 
of PTSD.  He stated that the veteran appeared to be 
significantly depressed, however, primarily as a result of 
financial problems which appeared to be secondary to 
garnishment of his wages connected with school loans.  The 
examiner concluded that, although the veteran's symptoms may 
have initially been considered to be an adjustment disorder 
with depressed mood, the chronicity of the symptoms warranted 
a diagnosis of dysthymia.  He indicated that there was also 
the possibility that a longitudinal examination may disclose 
features of a personality disorder.  

Another VA psychiatric examination was conducted in February 
1998.  The veteran again described the financial difficulties 
caused by his ex-wife's failure to pay the bills while he was 
away during his second period of service.  He reported having 
depression and crying without relief.  The examiner noted 
that he had some thoughts of suicide, but that he had not 
made any plans.  On mental status examination, essentially 
the only abnormal clinical findings were sad affect, 
depressed mood, and slight insight.  Chronic dysthymia was 
diagnosed.  The examiner commented that he did not consider 
seeing dead bodies in Spain as being a stressor.  He 
suspected that the veteran's dreams in that regard were 
symbolic of what had happened to his family.  He concluded by 
saying that "I just don't see the stressors or the course of 
[PTSD]."  

In an April 1998 addendum to the VA compensation examination 
report, the examiner indicated that there was no evidence of 
PTSD.  He further stated that the veteran may not have had 
the feelings of depression, betrayal, and being overwhelmed 
had he not been called up for service in Desert Storm, but 
"that is too much speculation for me, most of the dysthymias 
are responses to many problems which he certainly has had and 
continues to have."  

Whether or not the veteran witnessed dead bodies on an 
airplane while he was stationed in Spain, the medical 
evidence does not indicate that he now has PTSD.  Although 
that diagnosis was considered when he was initially treated 
in the VA clinic, it was later discarded when it became 
apparent to examiners that he did not meet the diagnostic 
criteria for the disorder.  Because the preponderance of the 
evidence shows that the veteran does not have PTSD, service 
connection for that disorder is not established.  38 C.F.R. 
§ 3.304(f).  

The record also does not show that any psychiatric disorder 
was present during service.  The only psychiatric disorder 
that has been consistently diagnosed since the veteran's 
separation from service is dysthymia.  Because that disorder 
is not a psychosis no presumption applies. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
examiners have consistently related the veteran's post-
service psychological symptoms to his financial and family 
troubles that have occurred since his separation from 
service, rather than to any incident of service.  

The veteran's own lay statements that the psychiatric 
symptoms he has experienced since his return from service 
during the Persian Gulf War were due to events that would not 
have occurred had he not been recalled for service do not 
constitute competent evidence of a medical nexus between 
those symptoms and a disease or injury that was incurred 
during service.   Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Medical evidence is required.  

But in the absence of any medical evidence of a psychiatric 
disorder during service and lacking any medical evidence of a 
nexus between any current psychiatric disorder and service, 
service connection for a chronic acquired psychiatric 
disorder is not established. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is denied.  


REMAND

As noted above, a rating decision in May 1998 granted service 
connection for hypertension and assigned a 10 percent rating 
for the disability.  That rating decision also found that no 
new and material evidence had been received to reopen the 
veteran's claim for service connection for a skin condition.  
Subsequently, communications were received in which the 
veteran timely expressed his disagreement with the RO's 
determinations.  In addition, an August 2000 rating decision 
denied an increased rating for the veteran's service-
connected pes planus and a notice of disagreement with that 
decision was received in September 2000.  The record does not 
indicate that the RO has furnished the veteran with a 
statement of the case as to any of the above issues, as it 
must.  38 C.F.R. § 19.26.  Therefore, a Remand is required so 
that the RO can prepare a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Therefore, this case as to those issues must be REMANDED for 
the following actions:  

1.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issues concerning 1) whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a skin condition, 2) entitlement to a 
rating greater than 10 percent for 
hypertension, and 3) entitlement to an 
increased rating for pes planus.  

2.  If, and only if, a timely substantive 
appeal is received regarding those 
issues, the RO should certify those 
issues to the Board for appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

